Title: To Thomas Jefferson from Roger Nelson, 28 January 1806
From: Nelson, Roger
To: Jefferson, Thomas


                        
                            House Reps. 28th Jany. 1806
                        
                        The president will be so good to pardon the Liberty I take in recommending to his consideration, William H
                            Dorsey Esq of George Town as a proper Character to supply the Vacancy in the Circuit Court of this District occasioned by
                            the Resignation of Mr Kilty—
                        I Know Mr Dorsey well, I have been intimately acquainted with him for five and Twenty Years,—I know him to be
                            a Man of Honor and Integrety, and Whilst he was in the Practice of Law in Maryland, tho a Young Man, he was considered a
                            sound Lawyer—I have a pretty general Acquaintance with the people of this District, and believe Mr Dorsey would be
                            acceptable to them very generally—
                        With high Respect I am Sir Yr Most Obdt. Servt
                        
                            R Nelson
                            
                        
                    